Title: To James Madison from Edmond Kelly, [ca. 31] October 1819
From: Kelly, Edmond
To: Madison, James


SirColumbia Tennessee [ca. 31] October 1819
I hope it is unnecessary to appologise for writing to you on a subject so Connected with your happyness as the Independence of your Country the overthrow⟨i⟩ng whereof appears to me to be the object of a Conspiracy Composed of orangemen ⟨s⟩o Denominated after William the 3d prince of Orange and Nassaw and afterwds king of England which conspirators Cooperating with the british Govt & Organised by the Agents of that Govt & receiving & obeying its orders & Instructions are so Sanguine in their hopes of that ruinous change as not to conceal their ⟨wishes?⟩ for the subjugation of their Country to that foreign Despotism. If these men only sought to change the Govt of america so as only to Convert it into an aristocracy I as a Denizen should feel it my Duty to remain neutral but to betray their Country to a foreign Tyrany & by being its favorites & agents to plunder & pillage it, for England as the Countries subject to the same rapacious Oligarchy are used Interests & every honest & rational person every friend to freedom of every Country by every means possible to counteract this detestable Conspiracy—to preserve this only existing republic which affords a hospitable Asylum to the persecuted patriotic the Indigent the Industrious & labourers of all Countries without Distinction or reserve. Experience proves the british Oligarchy the worst Existing foe to human happyness when Improvement Industry & freedom had progressed in the south of Europe to unexpected perfection, british golden subsidies Coalesced the northern Kings for universal Slavery superstition and monopoly exclusively british. England formed and paid each successive Coalition whose defeats she deemed […] Casual Disappointments which taught her and them to correct former Errors and the waste of human blood in these Satanic attacks was advantageous a population becoming Clamorous for freedom in the british Isles was coerced into the british ranks & sacrificed while the Gold which was transmitted to the north (a considerable part of which America subscribed & Consigned to british Merchts for finery in this holy Cause of superstition slavery & monopoly) was the only cause of regret or Embarrassment but which the subsequent substitution of paper remedied—such is England considered by Demagogues & the rabble the true Seat of freedom when the Murderous Monster Robertspiere & his poor and hungry band of Demagogue Conspirators Conspired against freedom & Justice and aided by an Infatuated illiterate Mob actually murdered those that overthrew the old french Despotism & superstition for their properties british gold & british Agents were found to be his most effectual auxilaries this in my Opinion was the real Coup de grace as the frenchmen call it or death blow to Gallic & European freedom but in every stage of this Cruelly murderous Conflict & calamitous Catastrophe you find England the Cause of every murder Massachre & robbery that has taken place and like a monsterous & murderous Aligator which neither Element nor space can Confine or Restrain devouring every thing that has life or Animation. I am perswadd the attentive observer who has local knowlege of England would find this a true picture of that monster Conspirators wish to substitute for the mildest & best Govt that does or ever did exist. If their british profits on Monopoly enables England to Anihilate every appearance & Vestige of freedom Industry & Improvement that might lessen her Monopoly or affect her predominancy & which left her in Europe without a rival or foe free to practise the same arts and Intrigues in america by which she Succeeded in Europe and ultimately perhaps to triump and Inflict the same Calamities on America which she did on France if her present Intercourse is permitted surely that Government & people is Infatuated which will not prevent it—it is notorious that American Merchants or british Factors have remitted the greater part of the Circulating Specie of America to England for goods or finery & that the loss of it has caused public & general Insolvency & it is equally notorious that the british Merchants when called on subscribe these remittances or lend them to the minister and are applyed as subsidies and pay to foreign Despots & soldiers perhaps to Invade & Enslave that Country that remitted it or them surely then if Establishing domestic Manufactures will prevent general or public Insolvency deprive England of her means for warfare & avert the Calamity of Invasion & its horrors Congress ought to consider it the most sacred Indispensable & Imperative of all its duties to appropriate & provide for domestic Manufactures, and if self preservation & protection of the Governed are the ends for which it governs it cannot further neglect this all Important duty. It occurs to me that Mr Cobbett tho deservedly Despised by Sir Francis Burdet & the true patriots for Temporising with the borough faction as he called it (Cromwells & Wms. Nobility) if he gets an Interest in some Domestic Manufacture will Influence & procure a Sufficient Number of british Artists & Manufacturers to Manufacture for all America for tho I doubt his knowing to this day that England is ruled by an Oligarchy he has given so clear an Idea of british oppression & abuse of power that his Influence on the Illiterate is unlimitted—he shewed the americans what hunger & privations the british laboring classes suffer & thus pleased them with their own Country—for these reasons I beg leave to submitt that to provide for him in the Manner I mentioned would be to make him more usefull to the poorer Classes of both Countries with whom he is deservedly a favorite but it may perhaps be objected that the powers of Congress are too limitted & the Amn. Merchants hostile to such a Measure. I Imagine the best answer to such Objectn is to weigh a few pounds of Cotton against as many pounds ofine Muslin & a few pounds of fine wool against as many pounds of fine broad cloth & by deducting the prices of the unwrought Cotton & wool from the prices of the fine Cotton and broad cloth shew the balance in favor of England.
Another Matter which appears to merit the attention of Congress is the increase of the british army in Canada & the erecting of Fortresses for it along the line which divides the Canadas from new England which is the most Judicious preparation for war England has yet made—an army of 50 or 60 thousand british regulars and Canadian militia penetrating from this quarter through the new England states if commanded by Wellington Hill or Beresford (3 very able Commanders) might approach the Capital before preparation could be made to receive it—hitherto when hostile Armaments sailed from England there was time to prepare & notice of their appearance on the coast—here there is no such advantage and celerity of movement & quickness of decision might have disastrous if not fatal Effects—nor can it be denied whenever Britain wants a pretext for war and Invasion that Mr Clay has not furnished it—tho no Orangeman—his speech in Genl Jacksons case is more criminal than that of the most audacious traitor of the Orange or federal party not knowing that Messrs. Monroe and Jackson were Embarqued in the same british bottom he condemns the one and applauds the other because I presume one can procure him Votes for president the other Cannot and his assertion that the fort Jackson treaty by which Lands were obtained from the Indians was a Violation of Existing treaties between England & America is such a plain proposal for british party patronage as Cannot be doubted—it is saying in substance to England and the british party if ye elect me ye shall have an abler friend at the helm than any of your orangemen I will deceive the illiterate populace by speeches on Liberty and Justice to our foes and shew that England has a right to Interfere in your Internal affairs & Invade America whenever it is her Convenience to do so it is saying to American patriots if you do not Elect me as president you may see what will be my revenge. In short it is such a wicked and Insidious and paricidal attack as neither explanation nor appology can extenuate or Excuse—it is also an attempt to bully Congress to elect him & I believe it was never Known that a military or Demagogical bully did not abuse power after it was obtained. But perhaps Mr. Clay may prove an Exception. He was not then an Orangeman or in the secrets of the british Ascendancy—the Conduct of those that are is much more Cautious prudent and Sistematic.
I Perceive Mr Clay has Interested himself Violently in favor of a man who calls himself Kelly & whom the british Govt set up to claim part of […] family property—the first notice I had of such a man was from the british prince⟨ss⟩ Mary who in one of her nocturnal Visits to my Father Intimated to a female Servant that secretly admitted her that search would be made for a less obnoxious and Dangerous person than I was then Considered—as this happened shortly after I had submitted a plan to overthrow the british Govt which gave displeasure to ministers to whom such Matters are always disclosed I Considered myself bound to resist british Influence—subsequent reflection Convinced me I ought not to resist a Just claim if proved and when I found that this man of whom I knew nothing was sent after me to America backed by the patronage & recommendations of the british Govt & ascendancy & from hatred of me Influenced to become a satelite & poisoner (for the Oly[g]archs do not wish to be even suspected of those Crimes & murders they secretly Inflict) I in a public letter to Mr Monroe Contradicted the false assertions of this man who pretended that the Lands he claimed in Ireland were forfeited by attainder & therefore legally Irrecoverable the fact being that they are in possession of the Heirs of the Mortgagee under an unforeclosed Mortgage where no limitation could operate against the Heir of the Mortgagor should descent & Title be proved which I called on him to do or be Considered a british Ascendancy poisoner & Court prostitute satelite and Impostor & like John Bull & […] Vapouring for chances of Theft through lewd abandoned females sent out here on these Intrigues. I have made this disclosure to shew that these Letters are not Intended to interrest patriots to screen me from any Just claim & that such an Imputation from any quarter is incorrect—true republicanism and patriotism I Consider the pure practice of Justice honor & plain honesty—while I practice the last I hope for that protection from british persecution which british Court proste satelite Intriguers do not merit & surely their abuse and aspersions Can have no weight against a Title proved in the Courts of Law & Equity in Ireland by my uncle but which the power & Influence of the Crown & ascendancy prevented his deriving any benefit from—how to discover the designs of England agst. this Country detect the british party & discover its secrets & Conduct defence if Engd makes war shall be the subject of an other letter from respectfully &ca
E Kelly
